On August 31, 1994, the defendant was sentenced to twenty (20) years at the Montana State Prison for the offense of Sexual Assault, a felony. The defendant shall be given credit for 8 days served in the county detention for pre-sentence incarceration as of August 31,1994. The defendant shall be designated as a dangerous offender for purposes of parole eligibility and shall abide by the conditions stated in the August 31, 1994judgment.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *96reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Laurel Holcomb for representing himself in this matter to this Court.